Citation Nr: 1546998	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-15 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability, claimed as secondary to in-service asbestos exposure.


REPRESENTATION

Veteran represented by:	Bryan Held, Agent 


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1952 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in August 2014, when it was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran has a pulmonary disability as a result of in-service asbestos exposure.


CONCLUSION OF LAW

The requirements for entitlement to service connection for a pulmonary disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran has been diagnosed as having asbestosis/chronic obstructive pulmonary disease (COPD).  Therefore, there is a current pulmonary disability.  In-service asbestos exposure has also been conceded.  The only issue that remains is whether there is a nexus between the in-service injury and the current disability.

An April 2002 private medical opinion noted X-ray findings consistent with bilateral parenchymal fibrosis typical of asbestosis.  The private physician reported these abnormalities resulted in a severe obstructive pulmonary deficit and attributed the disability to asbestos exposure dating back to the Veteran's period of active service.  Therefore, there is medical evidence of a nexus between the in-service asbestos exposure and the Veteran's current disability.

Weighing against the claim is an April 2015 VA opinion obtained pursuant to the August 2014 remand.  That examiner found it was less likely than not that the current disability was the result of in-service asbestos exposure.  

The April 2015 opinion relies heavily on a study reported in a December 2014 article from the International Journal of Obstructive Pulmonary Disease.  This study concluded the clinical diagnosis of mild asbestosis cannot be reliably distinguished from interstitial fibrosis in heavy smokers.  The study analyzed lung tissue from twenty-four smokers judged to have asbestosis radiographically.  Analysis of the tissue revealed the radiographic abnormalities seen in eighteen of the twenty-four cases were actually due to tobacco and not asbestosis.  Based on this study, the VA physician determined it was more likely the Veteran's current pulmonary disability is due to smoking than asbestosis, given his reported history as a smoker.

The Board must weigh the April 2015 opinion against the other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating the Board must weigh the analysis found in a medical opinion with the other evidence of record).  The Veteran's chest X-rays have been reviewed by National Institute for Occupational Safety and Health (NIOSH) certified B-readers on two occasions, March 1996 and February 2002.  See Chest Radiography - B Reader Information for Medical Professionals, Centers for Disease Control and Prevention, http://www.cdc.gov/niosh/topics/chestradiography/breader-info.html (last updated Mar. 25, 2015) (indicating "B Reader approval is granted to physicians with a valid U.S. state medical license who demonstrate proficiency in the classification of chest radiographs for pneumoconioses") (emphasis added ).  Both NIOSH certified B-readers determined the X-ray findings were consistent with asbestosis.  

The B-readers' reports were reviewed by the private physician who provided the positive April 2002 opinion on the Veteran's behalf.  Given the specialized expertise of these physicians, the Board finds the evidence is at least in equipoise as to whether the currently diagnosed pulmonary disability is the result on in-service asbestos exposure, and the benefit of the doubt must be given to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, entitlement to service connection for a pulmonary disability is warranted.


ORDER

Entitlement to service connection for a pulmonary disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


